The defendant was indicted, tried, and convicted for the offense of grand larceny. The specific charge was that he feloniously took and carried away a cow of the value of $25, the personal property of J. W. Owens. He was duly sentenced to an indeterminate term of imprisonment of not less than 14 months and not more than 18 months in the penitentiary. From the judgment of conviction he appealed. There is no bill of exceptions, and, as the record proper, upon which this appeal is predicated, is without error, the judgment of conviction, appealed from, will stand affirmed.
Affirmed.